COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-10-038-CV



IN RE WEATHERFORD INTERNATIONAL, INC. 	RELATOR

A/K/A WEATHERFORD INTERNATIONAL, LTD.	

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that the petition should be dismissed as moot based on the Memorandum Opinion issued by the Fourteenth Court of Appeals on February 11, 2010, in cause number 14-09-00896-CV, styled 
In re John D. Hanby
,  conditionally granting the petition for writ of mandamus.  

Accordingly, relator’s petition for writ of mandamus is ordered dismissed as moot.

PER CURIAM





PANEL:  WALKER, LIVINGSTON, and GARDNER, JJ. 



DELIVERED:  February 16, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.